Title: To James Madison from George W. Erving, 23 June 1811
From: Erving, George W.
To: Madison, James



Private
Dear Sir
Copenhagen June 23. 1811
Soon after my arrival here (viz on the 1st. inst) I saw Mr Joy, & delivered to him the letter which you was pleased to put under my care. I find that this gentleman has done very considerable service to several cases wherein he has been employed, & has obtained the liberation of property which stood in very perilous predicaments, yet it is the general opinion amongst the americans here, by all of whom (even those who have employed him) he is disliked, that he has done considerable mischeif also: & I can readily beleive this, as to the case in general; for as he has not engaged in any case without making a condition with the claimant to receive large commissions, (never less than 2½ per cent on the value of the property in question) & his efforts have been applied exclusively in favor of those who have so employed him; & as he was admitted to a species of official consideration by the members of this government in general; it was concluded that he had no good opinion of the cases in which he did not interfere, & they were so far supposed to be abandoned by our government; some say that to promote his views in particular cases he suggested as much, but I do not beleive that he can have been guilty of a proceeding so iniquitous; yet in one of his letters to Mr Gessen (or Jessen) the kings private secretary, which has been seen by respectable gentlemen here, he did say, speaking of a certain captain, that he had now applied to him, & tho his application had been so tardy, nevertheless he really beleived that he was an american: be the fact as it may, the prevailing opinion that he was pursuing such a course operated in terrorem, & induced several to employ him, who otherwise woud not have employed him; a great majority however, not chusing, or not being authorized to give him the commissions which he demanded (in the convoy cases he required 8 per cent, alledging that a part was to be employed in bribery) & some actuated by more general, & by liberal motives, refused to have any thing to do with him; he has obtained however enough of this business, to have produced a very large sum of profit to himself: they say that he has made use of bribery; I have no reason to beleive this (his proposal in the convoy cases apart) but in his having gratuitously assured me, & calling heaven to witness, that he had not: but independent of such means (if they have been used) he has obtained all his consideration here by shewing your letters to the foreign ministers, the ministers of state, & indeed to every body; I am well assured that he even gave them to Mr Gessen to be shewn to his majesty. Mr Joy on my first arrival repeatedly offerred his services, & from his style of writing I conclude that he supposed they woud be very important to me; but not forseeing that my business coud be promoted by any such aids, & having previously formed the very worst opinion of, & feeling the most complete antipathy to him, I have kept myself in entire reserve. Mr Gessen above mentioned is supposed to have more influence with the king than any other person, thro’ his means Mr Joy has done his business, & thro’ him sometime since procured ten licences, to be used for vessels then laying in Norway to secure them a free passage into the Baltic; he carried these licences to Gottenburg, & offerred them for sale to all the american captains there (for they were made in blank) at some enormous percentage on the value of their cargoes; the captains to a man rejected them & he returned back without being able to sell one licence; in the mean time some of those captains wrote to Mr Saabye stating Mr Joy’s offers, & seeing that the king was disposed to grant licences, they presumed that they were granted gratis & begged him to procure them: an application was made to Mr Gessen either by Mr Saabye or by some agents of the captains; the answer given was that no licences woud be granted but to Mr Joy: these facts which are well known have injured Mr Gessen as well as Mr Joy in the opinion of the american supercargoes & masters now here, amongst whom there are several very respectable men. I have thought it my duty Sir to make you acquainted with these transactions of Mr Joy.
In my official letters I have spoken very respectfully of the character of M. de Rosenkrantz, but not in stronger terms than it is intitled to; he is not supposed however to have as much influence with the king as Mr Gessen has.
Tho’ I have said that our commerce has not been so entirely sacrifised as was imagined in the U. States, yet certainly the mischeif has been very considerable: You will see sir I am sure with very great satisfaction the immediate alteration which took place on my arrival here, the good effects already produced, & the prospect of a more favorable termination of this mission than was expected. In my first interview with Mr de Rosenkrantz, which I made a very long one, I endeavoured to form an opinion as to the general character of this government, & of its particular feeling as to our claims: it presented itself to me like a virtuous man, who under the pressure of misfortunes was delivering himself over to irregular habits, a numbness, a total insensibility of the nerves seemed to be taking place, it required to be roused by some strong stimulus; the almost suffocated principle of its virtue might be excited & reestablished by bitter reproaches, but woud die away under a soothing & emolient treatment: I coud anticipate nothing but disappointment, or procrastination, equivalent in the actual state of things to disappointment, by appearing in forma pauperis, or by any procedure from which a hope might be derived of putting aside our claims: under these impressions I wrote my first note to Mr de Rosenkrantz, & in all our conversations have evinced a strong sense of the injuries received: whether the course taken has been upon the whole the best, perhaps can only be determined by the final result, but I had also in view an immediate advantage, which I think has been attained, & which I hope will be preserved: I reached Copenhagen at a very critical moment, precisely at the time when our vessels began to arrive, the only two which had arrived had been captured & condemned, (their appeals are now pending) about the 9t or 10t of June the great body of them appeared, but none of these have been brought regularly into the courts, some few only have been slightly examined, the great majority of them have passed without any kind of interruption.
No mention has been made in my instructions of the convoy question, nor was I previously aware that there were any vessels coming under it; in a conversation however which I had the honor of having with you on the 7t Jany you supposed the probability of such cases existing, & treated the subject in its connection with the belligerent pretension to search: I noted down at the time the distinctions which you directed to be observed on this delicate point, but on my arrival here finding that the kings instructions to his cruisers had expressly declared neutral bottoms to make free cargoes (contraband of war excepted) & learning that the 8 vessels of the convoy cases which had been finally condemned had been all under such circumstances as not to require any kind of interference in their favor; finding that the search for contraband had not in any case been the pretext for capture, but a new law subjecting to confiscation all vessels which have made use of convoy; so it appeared to me that I ought to confine myself to contesting with this new doctrine.
As to the vessels which have been finally condemned I have thought it best to avoid entering upon that part of my business, till the pending cases shoud be favorably disposed of, that the first attention was due to the claimants who stood in momentary danger of losing their property; & if the course determined on with respect to these, shoud be not to take them out of the jurisdiction of the courts, but to direct its decision on them, which I think will be the course, then I calculated upon strengthening by these very decisions the argument against those which have already been passed.
I took the liberty of writing to Mrs Madison from Newport respecting her protegé Mr Tayloe; further to apologize to her for the manner in which I thought it necessary to mention that young gentleman & his father, I pray you Sir to have the goodness to let her know, what I will take the liberty of here stating: there is a regulation in france that all letters arriving from abroad shall be delivered to the police, therefore previous to going ashore from the “John Adams” I recommended Captn Dent to have all the sealed letters which might be on board the ship put into the letter bag; the officers were therefore summoned to deliver up those in their possession, & with the same view I directed Mr Tayloe who was considered as one of my family, to deliver up such as he might have, he gave me some which on my repeatedly asking him he repeatedly declared to be all he had, & which together with those delivered to me by Messrs Lewis & Winthrop also of my family, I put into the bag; I now learn that Mr Tayloe (it might have been that he did not fully understand me) reserved some letters delivered to him by his friends in Baltimore (by General Smith I think) but with them a parcel from Miss Paterson to the king of Westphalia, which had it been found on him in Paris, or had he delivered, woud have exposed him to a prison; perhaps for life; & me to a great deal of embarrassment; fortunately for himself he is an heedless young man & left the parcel in question on board the vessel. I trust in your goodness to excuse my troubling you with these particulars in consideration of their being intended for Mr[s] Madison.
In Paris I received all the assistance from Mr Russell which he coud afford me; but I have not received the hoped for communication from thence, & conclude that the business has gone to rest: it is however of very little importance even on the certificate of origin question, & on all others I trust that I shall be able to get on without it. Mr Russell appears to be a worthy man of a shrewd sensible mind, he is rather vain & one Easily sees that he is particularly so of his style in writing: his celebrated letter which has been so much, & as I told him so justly censured, was partly the child of that vanity; his indiscretion was the want of tact in his metier, & his promptness in entering into difficulty, a mixture of honest ardor with the desire of recommending himself at home, directed by that strong preoccupation against those with whom he was engaged, which seems to prevail in the mind of every american there: for the rest I beleive him to be a sound republican & an honest man; nor is he awkward as has been described; he presents himself as well as most men & the want of that courtly ease which is acquired by habit, is well supplied in him, by a manly self-possession which seems to be the offspring of a truly republican & independent mind. With the most sincere & respectful attachment Dear Sir Your very obt St
George W Erving
